Status of the Application
This Office action is in response to the Amendment and remarks filed 4 December 2020.
Claims 25 and 26 have been cancelled, any rejection specifically directed there to is now moot.
The rejection of claim 1 for New Matter is withdrawn in view of Applicant’s amendments to the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
	In the instant case the limitation “a plant of the present invention” fails to set forth the metes and bounds of the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, and 21-24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	Applicant claims a Pelargonium hortorum interspecific plant, or a Pelargonium hortorum hybrid plant, having an anthocyanin content of at least about 26 mg per gram petal dry weight obtained by crossing a plant of the present invention. The indefiniteness of the claims are addressed above.
	Applicant describes two “zonal interspecific Pelargoniums” designated ‘Calliope Dark Red’ and ‘Eclipse Velvet Red’ having greater than 26 mg anthocyanin per gram dry weight of flower petals in Example 3 and Table 2 (pages 19-26 of the instant Specification). Applicant further describes predominantly by means of a Deposit of Biological Material Pelargonium hortorum interspecific ‘9876-3(M)OP’ on page 35 of the instant Specification. It is unclear if Pelargonium hortorum interspecific ‘9876-3(M)OP’ is a synonym for one of the designated Pelargoniums mentioned supra.
	Applicant does not describe the very broad genus of Pelargonium hortorum interspecific hybrids having an anthocyanin content of at least about 26 mg per gram petal dry weight, or having the specific content in the flower petals of cyaniding/peonidin or pelargonidin recited in claims 21-23.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
	The fact is that Applicant describes a very limited number of species which fall within the very bottom of the claimed range of anthocyanin content, and does not adequately describe the variation within the claimed genus.
	Applicant argues that claim 1 has been amended (page 4 of the Remarks). Applicant’s amendment to claim 1 fails to obviate the instant rejection. In addition, the instant Specification describes a variety of Pelargonium hortorum plants, some interspecific hybrids but most not. The Specification does not specifically describe what second Pelargonium hortorum plant to cross with any one of the plants described in the Specification to produce the claimed plant.
Claims 1, 3, 4 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, and will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;

	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 3, 4 and 21-24 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Trees (U.S. Plant Patent 11,490) taken with the evidence of Schumann (U.S. Plant Patent 7,567).
	The indefiniteness of the claims are addressed above.
	Trees discloses Pelargonium hortorum x peltatum interspecific named ‘BFP-1352’ by crossing a first parent Pelargonium hortorum plant designated ‘9380E’ with a second Pelargonium peltatum designated ‘Fisrom’. Trees discloses that cultivar ‘BFP-1352’ has a petal color of 46A in Chart A at column 4, which is “at least as dark as RHS 46B”.

	Applicant infers in original claim 25, for example, that zonal interspecific selection have total anthocyanin content and anthocyanin profile approaching ivy Pelargoniums instead of zonal Pelargoniums. Hence it would appear that the Pelargonium hortorum interspecific hybrid taught by Trees would inherently have the claimed anthocyanin profile in instant claims 21-23 and would necessarily by virtue of the petal color at least about 26 mg per gram petal dry weight of anthocyanin. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	Applicant argues that claim 1 has been amended (page 4 of the Remarks) but claim 1 as presently amended does not recite any structure that distinguishes the claimed invention from that disclosed by the prior art.
	See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4 and 21-24 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trees (U.S. Plant Patent 11,490) in view of Schumann (U.S. Plant Patent 7,567) and Craig (U.S. Plant Patent 6,379) and in further view of Sood et al (2006 Scientia Horticulturae 108: 390-396).
	Trees teaches Pelargonium hortorum x peltatum interspecific named ‘BFP-1352’ by crossing a first parent Pelargonium hortorum plant designated ‘9380E’ with a second Pelargonium peltatum designated ‘Fisrom’. Trees teaches that cultivar ‘BFP-1352’ has a petal color of 46A in Chart A at column 4, which is “at least as dark as RHS 46B”.
	Trees does not analyze the anthocyanin content of the flower petals for any of the cultivars taught.
	Schumann teaches Pelargonium peltatum designated ‘Fisrom’ which has a petal color of 46B at column 3, lines 1-2.
	Craig teaches analyzing Pelargonium flower petals for anthocyanin content including cyaniding, peonidin and pelargonidin (see Table 1 at column 4). The cultivar #719 has a petal color of 43A which could be considered as dark as RHS 46B. Craig teaches the antocyanidin content of the flower petals as g per gram fresh weight. Craig teaches Pelargonium hortorum cultivars '719' and 'Bruni' at Table 1, column 4. Said 
	Sood et al teach that the moisture content of rose petals range between an average of 80% to 90% relative to the development stages (see Fig. 1(C) on page 392).
	The instant claims would have been prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention because it would have been obvious to make interspecific hybrids between Pelargonium hortorum and Pelargonium peltatum especially for the development of dark red flowers as taught by Trees, especially using the Pelargonium peltatum taught by Schumann. The teachings of Craig taken with the teachings of Sood et al demonstrate that one of ordinary skill in the art at the time of Applicant’s invention would have had a reasonable expectation of success to produce a Pelargonium with a anthocyanin content of at least about 26 mg per gram petal dry weight; a cyaniding/peonidin concentration between 6.9 to 23 mg/g dry weight of petal; a pelargonidin concentration less than 7.3 mg/g dry weight of petal. The ‘Bruni’ cultivar disclosed by Craig would have between 38.73 and 77.47 mg per gram petal dry weight anthocyanin content and between 12.45 and 24.9 mg per gram petal dry weight of cyaniding and peonidin. The claims appear to be directed to using Pelargonium peltatum with a dark red flower color to produce an interspecific hybrid with P. hortorum and select for progeny having dark red flower color. In the instant art, selection of flower color is a design choice.
Pelargonium hortorum interspecific hybrid plants having anthocyanin content of at least about 26 mg per gram petal dry weight would have been obvious in view of the teachings of the prior art of Pelargonium hortorum interspecific hybrid plants having dark red petal color.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663